DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5 February 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 11, 16, and 19 are objected to because of the following informality:
Claims 1 and 19 recite the limitation “beam weeping” in lines 8 and 8 respectively. For clarification it is recommended to change as “beam sweeping”.
Claim 11 recites the limitation “a threshold value” in line 5. For consistency and clarification with “a threshold value” in line 3 of claim 11, it is recommended to change “a threshold value” in line 5 to “the threshold value”.
Claims 16 recites the limitation “PO widows” in line 2. For clarification it is recommended to change as “PO windows”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 19 recite the limitation “beams of a beam [s]weeping” in lines 8, 5-6, and 8 respectively. It is unclear whether “beams of a beam [s]weeping” in lines 8, 5-6, and 8 respectively, are the same beams of a beam sweeping as “beams of a beam sweeping” in lines 4, 2, and 4 respectively, of 
Claims 2-12, 14-18, and 20 are also rejected since they are dependent upon rejected claims 1, 13, and 19 respectively, as set forth above.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US 2020/0404617 A1 (hereinafter referred to as “Murray”) on the basis of US Provisional Application No. 62/501,547 in view of Huawei 3GPP TSG RAN WG1 R1-1700048 “Multi-beam Paging for NR” (hereinafter referred to as “Huawei”).
As to claims 1 and 19, Murray teaches a method, comprising:
	performing a timing and frequency tracking based on a first timing/frequency tracking reference signal (RS) at a user equipment (UE) in a beam formed wireless communication system, wherein the first timing/frequency tracking RS is one of a sequence of timing/frequency tracking RSs transmitted on beams of a beam sweeping, and is associated with a beam (¶¶322-323 and 346; figure 39A.1: receive NR-SS burst on beams of a beam sweeping to perform detection of location information (timing/frequency tracking) for NR-PDCCH carrying PIs, the first SS beam sweeping block in the SS burst set being associated with a beam); and

Although Murray teaches “A method…associated with a beam; and performing…the same beam as the first…RS,” Murray does not explicitly disclose “index”.
However, Huawei teaches performing a timing and frequency tracking based on a first timing/frequency tracking reference signal (RS) at a user equipment (UE) in a beam formed wireless communication system, wherein the first timing/frequency tracking RS is one of a sequence of timing/frequency tracking RSs transmitted on beams of a beam sweeping, and is associated with a beam index (§2; figure 1: UE acquires candidate beam pairs by listening to beam swept periodic SS burst set, the first SS burst of the SS burst set is transmitted on a beam of the beam sweeping and is associated with a beam indexed period of the SS burst set); and
performing a paging detection at a first paging occasion (PO), wherein the first PO is within a PO window that includes a sequence of POs transmitted on beams of a beam weeping, and is associated with the same beam index as the first timing/frequency tracking RS (§2; figure 1: receive paging at the expected PO based on the acquired candidate beam pairs, the expected PO being a first PO within a paging periodicity defined as an integer multiple of the periodicity of the SS burst set, and the first PO being associated with the same beam index period of the SS burst set as the first SS burst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray by including “index” as taught 
As to claims 2 and 20, Murray in view of Huawei teaches the method of claim 1. Murray further teaches determining a timing of the PO window according to an identification (ID) of the UE (¶¶194, 409, 464, 500).
As to claim 3, Murray in view of Huawei teaches the method of claim 1. 
Huawei further teaches determining a timing of the first PO according to the timing of the PO window and the beam index associated with the first timing/tracking RS (§2; figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of Huawei by including “determining a timing of the first PO according to the timing of the PO window and the beam index associated with the first timing/tracking RS” as further taught by Huawei for the same rationale as set forth in claim 1 (Huawei, §2; figure 1).
As to claim 4, Murray in view of Huawei teaches the method of claim 1. Murray further teaches the first timing/frequency tracking RS is a signal synchronization block (SS block) (¶¶322-323 and 346; figure 39A.1).
As to claim 5, Murray in view of Huawei teaches the method of claim 1. Murray further teaches the first timing/frequency tracking RS is an SS block, multiple paging bands are configured for paging transmissions (¶¶322-323, 346-347, 409, 411, 415, 418, and 426; figures 39A.1, 63, and 64A), and the method further comprises:
determining one of the multiple paging bands to be a paging band of the first PO according to an ID of the UE (347, 409, 411, 415, 418, and 426; figures 63 and 64A).
As to claim 8, Murray in view of Huawei teaches the method of claim 1. Murray further teaches determining a presence or absence of a paging DCI according to a paging indication carried by the first PO (¶¶333 and 355-356).
As to claim 9, Murray in view of Huawei teaches the method of claim 1. Murray further teaches determining an RS source for performing the timing and frequency tracking, the RS source being SS blocks (¶¶322-323 and 346; figure 39A.1).
As to claim 12, Murray in view of Huawei teaches the method of claim 1. Murray further teaches selecting the first timing/frequency RS from the sequence of timing/frequency RSs according to measurement results, the first timing/frequency RS having a highest quality (¶248).
As to claim 13, Murray teaches a method comprising:
transmitting a sequence of timing/frequency tracking reference signals (RSs) on beams of a beam sweeping from a base station (BS) in a beamformed wireless communication system, each timing/frequency tracking RS associated with a beam (¶¶322-323 and 346; figure 39A.1: transmit NR-SS burst on beams of a beam sweeping, each SS beam sweeping block in the SS burst set being associated with a beam);
transmitting a first sequence of paging occasions (POs) within a first PO window on beams of a beam sweeping from the BS, each PO associated with a beam (¶¶322-323, 328, and 336; figures 39A and 39B: transmit POs within a PF of a beam sweeping, each PO being associated with the beam); and
transmitting a configuration indicating the PO and the respective timing/frequency tracking RS that are associated with a same beam are quasi-co-located (QCLed) (¶¶322-323, 328, and 336; figures 39A and 39B: transmit PIs indicating the PO and SS block that have the same beam and are QCLed).
Although Murray teaches “A method…associated with a beam; transmitting…associated with a beam; and transmitting…associated with a same beam are quasi-co-located (QCLed),” Murray does not explicitly disclose “index”.

transmitting a first sequence of paging occasions (POs) within a first PO window on beams of a beam sweeping from the BS, each PO associated with a beam index (§2; figure 1: transmitting expected POs, the expected POs within a paging periodicity defined as an integer multiple of the periodicity of the SS burst set, and each expected PO being associated with the same beam index period of each SS burst set as the first SS burst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray by including “index” as taught by Huawei because it provides Murray’s method with the enhanced capability of expressing the PO in the paging periodicity of the SS burst set periodicity according to the beam index of the SS burst (Huawei, §2; figure 1).
As to claim 14, Murray in view of Huawei teaches the method of claim 13. Murray further teaches the sequence of timing/frequency tracking RSs are synchronization signal blocks (SS blocks) (¶¶322-323 and 346; figure 39A.1).
As to claim 15, Murray in view of Huawei teaches the method of claim 13. Murray further teaches a frequency bandwidth of the first sequence of POs is different from a frequency bandwidth of the sequence of timing/frequency tracking RSs (figure 39A.2).
As to claim 16, Murray in view of Huawei teaches the method of claim 13. Murray further teaches transmitting POs within PO widows on multiple paging bands from the BS, wherein the first 
As to claim 18, Murray in view of Huawei teaches the method of claim 1. Murray further teaches the first sequence of paging occasions (POs) includes a PO that includes a paging downlink control information (DCI) for scheduling a paging message, or a paging indication indicating a presence or absence of a paging message (¶¶333 and 355-356).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Huawei as applied to claims 1 and 13 above, and further in view of Nokia 3GPP TSG RAN WG1 R1-1711311 “Views on the fTFT-RS in NR” (hereinafter referred to as “Nokia”).
As to claim 6, Murray in view of Huawei teaches the method of claim 1. Murray further teaches determining to use the high-mobility pattern when an indication of a high-mobility scenario is received from a BS (¶¶251-252).
Although Murray further teaches “determining to use the high-mobility pattern when an indication of a high-mobility scenario is received from a BS,” Murray in view of Huawei does not explicitly disclose “the first…from a BS”.
However, Nokia teaches the first timing/frequency tracking RS is a TRS, the TRS has one of a low- mobility TRS pattern, or a high-mobility TRS pattern (§3; figures 3-5; Appendix), and the method further comprise:
determining to use the high-mobility TRS pattern when an indication of a high-mobility scenario is received from a BS (§3; figures 3-5; Appendix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of Huawei by including “the first…from a BS” as taught by Nokia because it provides Murray in view of Huawei’s method with 
As to claim 17, Murray in view of Huawei teaches the method of claim 1. Murray further teaches transmitting an indication of a high-mobility scenario (¶¶251-252).
Although Murray further teaches “transmitting an indication of a high-mobility scenario,” Murray in view of Huawei does not explicitly disclose “the sequence…(OFDM) symbols”.
However, Nokia teaches the sequence of timing/frequency tracking reference signals (RSs) includes a TRS that includes at least three orthogonal frequency division multiplexing (OFDM) symbols (§3; figures 3-5; Appendix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of Huawei by including “the sequence…(OFDM) symbols” as taught by Nokia because it provides Murray in view of Huawei’s method with the enhanced capability of increasing TRS density to improve performance under high-mobility scenarios (Nokia, §3; figures 3-5; Appendix).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Huawei, and further in view of Nokia as applied to claim 6 above, and further in view of Intel 3GPP TSG RAN WG1 R1-1710538 “Discussion on TRS” (hereinafter referred to as “Intel”).
As to claim 7, Murray in view of Huawei, and further in view of Nokia teaches the method of claim 6.
Nokia further teaches the low-mobility TRS pattern includes at least two orthogonal frequency division multiplexing (OFDM) symbols, the high-mobility TRS pattern includes at least three OFDM symbols (Appendix).

Although Nokia further teaches “the low-mobility TRS pattern includes at least two orthogonal frequency division multiplexing (OFDM) symbols, the high-mobility TRS pattern includes at least three OFDM symbols,” Murray in view of Huawei, and further in view of Nokia does not explicitly disclose “the high-mobility scenario corresponds to a high-speed rail in a cell coverage”.
However, Intel teaches the high-mobility scenario corresponds to a high-speed rail in a cell coverage (page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of Huawei, and further in view of Nokia by including “the high-mobility scenario corresponds to a high-speed rail in a cell coverage” as taught by Intel because it provides Murray in view of Huawei, and further in view of Nokia’s method with the enhanced capability of utilizing the high-mobility TRS protocol in the HST model (Intel, page 3).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Huawei as applied to claim 9 above, and further in view of Ericsson 3GPP TSG-RAN WG1 R1-1711613 “On time and frequency tracking of the channel” (hereinafter referred to as “Ericsson”).
As to claim 10, Murray in view of Huawei teaches the method of claim 9.

However, Ericsson teaches determining the RS source to be the SS blocks when a period for transmitting the SS blocks is below a threshold value (§2.1); and
determining the RS source to be the TRSs when the period for transmitting the SS blocks is above the threshold value (§2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of Huawei by including “determining…the threshold value” as taught by Ericsson because it provides Murray in view of Huawei’s method with the enhanced capability of using a large TRS burst periodicity to enable lower overhead (Ericsson, §2.1).
As to claim 11, Murray in view of Huawei teaches the method of claim 9.
Although Murray in view of Huawei teaches “The method of claim 9,” Murray in view of Huawei does not explicitly disclose “determining…a threshold value”.
However, Ericsson teaches determining the RS source to be the SS blocks when an interval between the first PO and an adjacent SS block is below a threshold value, the adjacent SS block associated with the same beam index as the first PO (§2.1); and
determining the RS source to be the TRSs when the gap between the first PO and the adjacent SS block is above a threshold (§2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray in view of Huawei by including “determining…a threshold value” as taught by Ericsson because it provides Murray in view of Huawei’s method with the enhanced capability of using a large TRS burst periodicity to enable lower overhead (Ericsson, §2.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469